Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 12/03/2020.
EXAMINER'S AMENDMENT
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview on 02/17/2021 with Patent Practitioner Hui Zhang (Reg.no. 70590) representing the applicant.
The application has been amended as follows: Claim 1 has been amended as follows.
Claim 1 recites as follows: An electromagnetic induction type coordinate positioning apparatus, adapted for a pointer device, the apparatus comprising: 5a first induction coil, configured to generate a first induction signal when a pointer device comes close; a second induction coil, configured to generate a second induction signal when the pointer device comes close; a first amplification circuit, coupled to the first induction coil and the second induction 10coil, working at a first amplification gain, and configured to electrically connect to one of the first induction coil and the second induction coil, to receive one of the first induction signal and the second induction signal; a second amplification circuit, coupled to the first induction coil and the further comprising a third induction coil, coupled to the first amplification circuit and 5the second amplification circuit, wherein a vertical distance between the third induction coil and the first induction coil is greater than a vertical distance between the third induction coil and the second induction coil, and the vertical distance between the third induction coil and the second induction coil is greater than a vertical distance between the second induction coil and the first induction coil”.
Accordingly, claim 2 has been canceled.
Allowable Subject Matter
4. Claim 1 is allowed. 
5. Claims 3-10 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record, Gotoh et al (US 20180307340 A1) teaches, a touch detection device includes a touch panel including a transmitting coil and a receiving coil, the touch panel provided with a display function and a touch detection function, and a differential amplifier including two input terminals connected to first and second terminals of the receiving coil, both terminals of the receiving coil RX_COIL are connected to two input terminals of the differential amplifier 82, and even if the amplitude of the signals generated in the terminals of the receiving coil RX_COIL is small, the detection accuracy can be increased by amplifying only the induction voltage component. The gain of the differential amplifier 82A can be easily switched by switching the resistor of the differential amplifier 82A. The gain is switched between two levels, that is, between a high level and a low level, but the gain may be switched among two or more levels by setting two or more threshold values.
In related art Sugiyama (US 20140028587 A1) teaches, an indicator position detecting device that reduces unwanted radiation from a sensor section, while being capable of robustly charging a pen-type position indicator with the sensor section, without requiring reduction in area size of a display region and a detecting region of the sensor section even when the overall device size is reduced. The sensor section has an X-axis direction loop coil group and a Y-axis direction loop coil group disposed in intersecting directions. When a transmission signal is supplied to loop coils of at least one of the X-axis direction loop coil group and the Y-axis direction 
Gotoh et al and Sugiyama neither individually nor in combination, fail to teach, anticipate or render obvious, “wherein a vertical distance between the third induction coil and the first induction coil is greater than a vertical distance between the third induction coil and the second induction coil, and the vertical distance between the third induction coil and the second induction coil is greater than a vertical distance between the second induction coil and the first induction coil.”.
The cited prior art fails to teach, anticipate or render obvious “An electromagnetic induction type coordinate positioning apparatus, adapted for a pointer device, the apparatus comprising: 5a first induction coil, configured to generate a first induction signal when a pointer device comes close; a second induction coil, configured to generate a second induction signal when the pointer device comes close; a first amplification circuit, coupled to the first induction coil and the second induction 10coil, working at a first amplification gain, and configured to electrically connect to one of the first induction coil and the second induction coil, to receive one of the first induction signal and the second induction signal; a second amplification circuit, coupled to the first induction coil and the second induction coil, working at a second amplification gain, and configured to electrically connect 15to the other one of the first induction coil and the second induction coil, to receive the other one of the first induction signal and the second induction signal; and a control circuit, coupled to the first amplification circuit and the second amplification circuit, and configured to: when the first amplification circuit and the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH KS RAJAPUTRA whose telephone number is (571)270-0477. The examiner can normally be reached 9:00 a.m. -7:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858